Mr. Justice Van Orsdel
delivered the opinion of the Court:
This appeal is from a decree of the supreme court of the District of Columbia entered upon the mandate of tbis court in a former appeal. Masters v. Hartmann, 45 App. D. C. 253.
It is urged by appellants, Charles A. Hartmann, Bion H. Co-bill, and Frank T. Evans, that the decree entered is not in conformity with the mandate of tbis court. The case is properly here by appeal. Prall v. Stafford, 42 App. D. C. 383. The court, after appointing a receiver and ordering a restitution of the property of the Royal Insurance Company, referred the cause to the auditor for an accounting with Samuel J. Masters and John R. Kinnear. Tbis was not in conformity with the opinion and judgment of this court. We directed a full restitution by Masters and Kinnear of “tbe assets off the Royal Insurance Company, including those received from the Modern Workmen of the World, * * * to be conserved and used for the benefit of the policy holders of the Royal Insurance Company and the Modern Workmen of the World, who have ac*273cepted the liability of the Noyal Insurance Company, and not for that of the stockholders of the Noyal Insurance Company.” And the judgment directs that Masters and Ivinnear be ordered to deliver to the receiver “the assets of the Noyal Insurance Company derived from the Modern Workmen of the World, as shown in the auditor’s report. In the event any of these assets have been converted into money, they shall be made to account for the money,- with interest from the date of its receipt ; also to surrender the books and records of the Noyal Insurance Company. And the court will enter such other orders as may be necessary to carry out the objects of tbis decree as are not inconsistent with this opinion.”
The reservation of authority in the court to make necessary orders to carry out the objects of the decree is limited to such orders as may be necessary to enforce a complete delivery and accounting by Masters and Kinnear to the receiver. It was thought proper,—and so expressed in the former opinion,—to start with the 1912 report of the auditor as a basis to secure a complete restitution to the receiver, for the purpose, if possible, of reorganization for the benefit of the policy holders. After all property bas been restored to the receiver, as well as the proceeds of such property as has been converted into money, with interest thereon, together with the hooks and records, and, if possible, a reorganization of the company has been accomplished by the receiver, .Masters and Ivinnear can bring a proper action, if so advised, for any valid claims they may have. But it is not intended that the complete restitution shall be encumbered, as the policy holders who have been deprived of their rights by the unwarranted conduct of Masters and Kinnear are entitled to first consideration and protection in a manner which will admit of the least delay or possibility of dissipation of the assets.
We have examined the form of decree submitted by counsel for appellants, and aside from that part naming the receiver, a matter reserved in the mandate to the discretion of the lower court, we think it would well serve; to carry out the mandate of this court. The decree in this instance should be specific in every *274detail to avoid'technical construction, which may lead to further unnecessary litigation.
The decree is reversed .with costs, and the cause remanded, with instructions to proceed to enforce the former mandate in conformity with this opinion. ■ Reversed cmd remanded.
A motion for a rehearing was denied April 21, 1917.